NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30203

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00027-SPW

 v.
                                                MEMORANDUM*
DREW DUDLEY JOHN FISHER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Drew Dudley John Fisher appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction

for aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153(a) and 2241(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Fisher contends that his above-Guidelines sentence is substantively

unreasonable because the district court placed too much weight on the nature and

circumstances of the offense, and too little weight on his dysfunctional upbringing

and mental health and substance abuse issues. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The record reflects

that the court considered Fisher’s mitigating arguments – including his young age,

difficult upbringing, and substance abuse issues – as well as the aggravating

circumstances of his history and the nature of his offense before determining that

the 18 U.S.C. § 3553(a) sentencing factors warranted an above-Guidelines

sentence. The sentence is also substantively reasonable in light of the section

3553(a) factors and the totality of the circumstances. See Gall, 552 U.S. at 51; see

also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various [section 3553(a)] factors in a particular case is for

the discretion of the district court.”)

       AFFIRMED.




                                          2                                     17-30203